Title: John Adams to Abigail Adams, 23 April 1776
From: Adams, John
To: Adams, Abigail


     
      
       April 23d. 1776
      
     
     This is St. Georges Day, a Festival celebrated by the English, as Saint Patricks is by the Irish, St. Davids by the Welch, and St. Andrews by the Scotch. The Natives of old England in this City heretofore formed a Society, which they called Saint Georges Clubb, or Saint Georges Society. Upon the Twenty third of April annually, they had a great Feast. But The Times and Politicks have made a schism in the society so that one Part of them are to meet and dine at the City Tavern, and the other att the Bunch of Grapes, Israel Jacobs’s, and a third Party go out of Town.
     One sett are staunch Americans, another staunch Britons I suppose, and a Third half Way Men, Neutral Beings, moderate Men, prudent Folks—for such is the Division among Men upon all Occasions and every Question. This is the Account, which I have from my Barber, who is one of the Society and zealous on the side of America, and one of the Philadelphia Associators.
     This curious Character of a Barber, I have a great Inclination to draw for your Amusement. He is a little dapper fellow, short and small, but active and lively, a Tongue as fluent and voluble as you please, Wit at Will, and a Memory or an Invention which never leaves him at a Loss for a story to tell you for your Entertainment. He has seen great Company. He has dressed Hair, and shaved Faces at Bath and at Court. He is acquainted with several of the Nobility and Gentry, particularly Sir William Meredith. He married a Girl the Daughter of a Quaker in this Place, of whom he tells many droll stories. He is a Serjeant in one of the Companies of some Battalion or other here. He frequents, of Evenings, a Beer House kept by one Weaver, in the City, where he has many curious Disputes and Adventures, and meets many odd Characters.
     I believe you will think me very idle, to write you so trifling a Letter upon so uninteresting a subject, at a Time, when my Country is fighting Pro Aris et Focis.
     But I assure you I am glad to chatt with this Barber while he is shaving and combing me, to divert my self from less agreable Thoughts. He is so sprightly, and good humoured, that he contributes more than I could have imagined to my Comfort in this Life.
     Burne has prepared a String of Toasts for the Clubb to drink to day at Israels.
     
      The Thirteen united Colonies.
      The free and independent States of America.
      The Congress for the Time being.
      The American Army and Navy.
      The Governor and Council of South Carolina, &c. &c. &c.
      An happy Election for the Whiggs on the first of May &c.
     
    